I concur in the opinion solely because I consider I am irrevocably bound by several earlier decisions which have now become the settled law of this State. But I cannot refrain from expressing my inability to understand the legal consistency of our rule which so completely ignores confessed allegations of a declaration alleging in terms an agreement to pay an attorney's fee, a default, the bringing of a suit and a claim for the fee agreed to, all of which is legally admitted and confessed *Page 562 on the face of the record by the adjudicated default. Just why an attorney whose name is signed to a declaration on a note should have to make oath that he is not rendering his services in the cause to the plaintiff gratis in order for plaintiff to recover his attorney's fee indemnity is to my understanding incomprehensible.